

115 HR 5569 IH: Flood Mapping Modernization and Homeowner Empowerment Pilot Program Act of 2018
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5569IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Quigley (for himself, Mr. Culberson, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a pilot program to enhance the mapping of urban flooding and associated property
			 damage and the availability of such mapped data to homeowners, businesses,
			 and localities to help understand and mitigate the risk of such flooding,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Flood Mapping Modernization and Homeowner Empowerment Pilot Program Act of 2018. 2.Flood Mapping Modernization and Homeowner Empowerment Pilot Program (a)In GeneralThe Administrator of the Federal Emergency Management Agency shall carry out a pilot program to make grants to units of local government to enhance the mapping of urban flooding and associated property damage and the availability of such mapped data to homeowners, businesses, and units of local government to enable them to minimize the risk of such flooding.
 (b)ObjectivesAmounts from grants made under the pilot program under this section may be used only to carry out activities to meet the following objectives:
 (1)To develop a methodology for assessing urban flood risk through the deployment of technology-based mapping tools that are easily understandable by the public and effectively convey information regarding the level of flood risk.
 (2)To provide structure-specific projections of annual chance flood frequency. (3)To provide structure-based flood-risk assessments.
 (4)To provide urban flood-risk mitigation program design. (5)To incorporate information regarding climate trends into urban flooding risk assessments.
 (6)To make the information described in this subsection publicly available on the Internet through a web-based portal so as to increase transparency regarding homeowner flood risks.
				(c)Eligible recipients
 (1)In generalGrants under the pilot program under this section may be made only to units of general local government located in a urbanized areas, as such term is used by the Bureau of the Census of the Department of Commerce, having populations exceeding 50,000 or to stormwater management authorities of such units of general local government.
 (2)One-time grantsA grant under the pilot program under this section may not be made to— (A)any unit of general local governmental, or stormwater management authority of a unit of general government, that has previously received a grant under the pilot program;
 (B)any unit of general local government if the stormwater management agency for such unit has previously received a grant under the pilot program; or
 (C)any stormwater management agency of a unit of general local government if such unit has previously received a grant under the pilot program.
 (3)Treatment of stormwater management authoritiesIn the case of a stormwater management authority that operates with respect to more than one unit of general local government, the application of such authority shall be considered for purposes of paragraph (2) of this subsection and subsections (e), (f), and (g)(1) to be made for the largest unit of general local government for which such authority operates. The preceding sentence shall not limit the ability of such authority to carry out activities under the demonstration project in any other jurisdictions or unit of local government with respect to which the authority operates.
 (d)ApplicationsTo be eligible for a grant under this section a unit of general local government or stormwater management agency shall submit to the Administrator an application in such form and containing such information as the Administrator shall require.
			(e)Selection of recipients
 (1)Annual selectionSubject to paragraph (2) and to the submission of approvable applications, in each fiscal year for which amounts are made available for grants under the pilot program under this section the Administrator shall select, from among applications submitted under subsection (d) for such fiscal year, 3 units of general government or stormwater management authorities to receive grants under the pilot program under this section.
 (2)Aggregate limitSubject only to the submission of approvable applications, the Administrator shall select, in the aggregate over the entire duration of the pilot program under this section, 12 units of general government or stormwater management authorities to receive grants under the pilot program, as follows:
 (A)Tier 1Three of the applicants selected shall be units of general local government, or stormwater management authorities for such units, having a population exceeding 800,000, as follows:
 (i)Pelagic coastal cityOne shall be a unit of general local government, or stormwater authority for such a unit, that is a pelagic unit.
 (ii)Non-pelagic coastal cityOne shall be unit of general local government, or stormwater authority for such a unit, that is a coastal unit, but not a pelagic unit.
 (iii)Non-coastal cityOne shall be unit of general local government, or stormwater authority for such a unit, that is not a coastal unit.
 (B)Tier 2Six of the applicants selected shall be units of general local government, or stormwater management authorities for such units, having a population exceeding 200,000 but not exceeding 800,000, as follows:
 (i)Coastal citiesThree shall be units of general local government, or stormwater management authorities for such units, that are coastal units.
 (ii)Non-coastal citiesThree shall be units of general local government, or stormwater management authorities for such units, that are not coastal units.
 (C)Tier 3Three of the applicants selected shall be units of general local government, or stormwater management authorities for such units, having a population exceeding 50,000 but not exceeding 200,000.
					(f)Priority
 (1)In generalThe Administrator shall select applicants for grants under the pilot program under this section based on the extent to which their applications will achieve the objectives set forth in subsection (b).
 (2)Tiers 2 and 3In selecting applicants to receive grants under the pilot program under this section pursuant to subparagraphs (B) and (C) of subsection (e)(2), the Administrator shall give priority to applicants—
 (A)that are highly vulnerable to sea level rise; (B)within which are located a military installation or other facility relating to national security concerns; or
 (C)that have a population that is highly vulnerable to urban flooding and have an uneven capacity for flood mitigation and response efforts resulting from socioeconomic factors.
					(g)Amount
 (1)ConsiderationsIn determining the amount of grant under the pilot program under this section, the Administrator shall consider the population of the grant recipient, which may be considered in terms of the tier under subsection (e)(2) of the recipient.
 (2)Federal shareThe amount of a grant under the pilot program under this section may not exceed 75 percent of the total cost of the activities under subsection (b) to be carried out using the grant amounts.
 (h)DurationThe Administrator shall require each recipient of a grant under the pilot program under this section to complete the activities under subsection (b) to be carried out using the grant amounts before the expiration of the 18-month period beginning upon the initial receipt of grant amounts under the pilot program.
 (i)Use of census dataThe Administrator shall make all determinations under the pilot program regarding population using the most recent available data from the decennial census.
 (j)Grantee reports to FEMAEach recipient of a grant under the pilot program under this section shall, not later than the expiration of the 30-month period beginning upon the initial receipt of any such grant amounts, submit to the Administrator a report that describes—
 (1)the activities carried out with amounts from the grant; (2)how the activities carried out with such grant amounts have met the objectives described in subsection (b); and
 (3)any lessons learned in carrying out such activities and any recommendations for future mapping modernization efforts by the Federal Emergency Management Agency.
 (k)Biennial reports by FEMANot later than the expiration of the 24-month period beginning on the date of the enactment of this Act, and not later than the expiration of each successive 24-month period thereafter until the completion of all activities carried out with amounts from grants under the pilot program under this section, the Administrator shall submit to the Congress and make available to the public on an Internet website a report that—
 (1)describes— (A)the progress of the activities carried out with amounts from such grants; and
 (B)the effectiveness of technology-based mapping tools used in carrying out the activities described in subparagraph (A); and
 (2)with respect to the final report that the Administrator is required to submit under this subsection, includes recommendations to the Congress and the executive branch of the Federal Government for implementing strategies, practices, and technologies to mitigate the effects of urban flooding.
 (l)Sense of CongressIt is the sense of Congress that, because the pilot program is limited with respect to scope and resources, communities that participate in the pilot program should acknowledge that the most successful efforts to mitigate the effects of urban flooding—
 (1)take a structural-based mitigation approach with respect to construction, which includes— (A)recognizing any post-storm damage that may occur; and
 (B)pursuing designs that proactively minimize future flood damage; (2)make individuals in the community aware, through any cost-effective and available means of education, of the best approaches regarding the construction of properties that are able to survive floods, which reduces the cost of future repairs; and
 (3)encourage home and property owners to consider the measures described in paragraphs (1) and (2), which are the most cost-effective and prudent ways to reduce the impact of flooding, when constructing or renovating building components.
 (m)DefinitionsFor purposes of this section, the following definitions shall apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)CoastalThe term coastal means, with respect to a unit of general local government, that the unit borders a body of water that—
 (A)exceeds 2,000 square miles in size; and (B)is not a river.
 (3)PelagicThe term pelagic means, with respect to a unit of general local government, that the unit is a coastal unit and the body of water that the unit borders is an ocean or other large, open body of water (including bays and gulfs) that empties into an ocean.
				(4)Urban flooding
 (A)In generalThe term urban flooding means the inundation of property in a built environment, particularly in more densely populated areas, caused either by falling rain collecting on impervious surfaces or increasing the levels of nearby water bodies and overwhelming the capacity of drainage systems, such as storm sewers, including—
 (i)situations in which stormwater enters buildings through windows, doors, or other openings; (ii)water backup through sewer pipes, showers, toilets, sinks, and floor drains;
 (iii)seepage through walls and floors; (iv)the accumulation of water on property or public rights-of-way; and
 (v)the overflow from water bodies, such as rivers, lakes, and oceans. (B)ExclusionSuch term does not include flooding in undeveloped or agricultural areas.
 (n)FundingThere is authorized to be appropriated for grants under the pilot program under this section— (1)$1,200,000 for fiscal year 2019; and
 (2)$4,300,000 for fiscal year 2020, to remain available through 2022. 